NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Argued November 19, 2014 
                              Decided December 24, 2014 
                                            
                                        Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        JOHN DANIEL TINDER, Circuit Judge
 
No. 14‐2108 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Eastern District of 
                                               Wisconsin. 
                                                
      v.                                       No. 13‐CR‐236‐JPS 
                                                
MITCHELL TIMM,                                 J.P. Stadtmueller, 
      Defendant‐Appellant.                     Judge. 
 
                                      O R D E R 
 
       Mitchell Timm received a below‐guidelines sentence for armed bank robbery 
and brandishing a firearm during that offense. Timm appeals, arguing that the district 
court did not consider his primary contention at sentencing that the criminal‐history 
score was excessive because of his mental‐health issues and age at the time he 
committed prior crimes. We conclude that Timm did not waive his complaint but that 
the court sufficiently considered his argument, and affirm the sentence. 
 
       In November 2012 Timm and his stepbrother robbed a bank in Wauwatosa, 
Wisconsin; both men were armed. They fled the bank in a stolen car, which they then 
set on fire. Timm was charged with armed bank robbery, see 18 U.S.C. § 2113(a), 
No. 14‐2108                                                                           Page 2 
 
brandishing a firearm in furtherance of that crime, see id. § 924(c)(1)(A)(ii), and 
possessing a stolen vehicle, see id. § 2315. He pleaded guilty to the first two charges, and 
the government agreed to dismiss the third. 
 
        A probation officer calculated a guidelines sentencing range of 84 to 105 months 
for the armed robbery, based on an offense level of 22 and criminal‐history category VI. 
Timm faced a statutory‐minimum consecutive sentence of 84 months under 
§ 924(c)(1)(A)(ii) because he brandished his gun during the robbery. 
 
        In his report the probation officer detailed Timm’s “disturbing childhood” and 
mental‐health history. The PSR revealed that when Timm was 3‐years‐old, his 
stepmother physically abused him. That was followed by commitment in psychiatric 
facilities from ages 5 to 12. Before he turned 7, Timm had been diagnosed with bipolar 
disorder, schizophrenia, and ADHD; at age 10 he was diagnosed with depressive and 
anxiety disorders, and at age 11 he tried to commit suicide by jumping from the hospital 
roof. From ages 12 to 15 Timm lived with foster families, but was removed from one 
home when the father physically abused him. He returned to his mother’s house, but 
there too was abused; twice he was sent to juvenile detention for altercations with his 
stepfather after witnessing his stepfather abuse his mother. At age 15 Timm returned to 
live with his father, who had a history of crime and drug abuse. Over the next few years 
Timm incurred a string of convictions and arrests, mostly for misdemeanors like 
shooting paintballs at cars or breaking windows, and as a result he was incarcerated in 
Wisconsin from the ages of 17 to 21. Timm took medications for his psychiatric 
disorders but stopped in 2012, when he was 22, because he felt they were too expensive. 
         
        Timm submitted a sentencing memorandum urging the court to sentence him to 
one day for the armed robbery and seven years (the statutory minimum) for 
brandishing a firearm. He argued that his high criminal‐history score was overstated 
because he committed most of the relevant offenses five years earlier when he was 17, 
and because he had suffered from “a lifetime” of mental‐health problems. Because of 
his youth at the time he committed the prior crimes, he said, the criminal‐history score 
did not reflect accurately his likelihood of recidivating. He stated that his mental‐health 
history was “of equal significance,” but did not assert that his mental‐health problems 
caused him to commit the earlier offenses or the armed robbery. 
          
        At sentencing Timm’s lawyer repeated these arguments. He stressed that Timm 
committed the “juvenile type activity” during a 6 to 12 month “crime spree” when he 
was young and impulsive. (His lawyer omits that Timm’s crime spree necessarily—but 
No. 14‐2108                                                                         Page 3 
 
perhaps not voluntarily‐‐stopped at age 17 because he was incarcerated for the next four 
years.) Counsel argued briefly about Timm’s mental health, categorizing him as a 
“troubled mental health patient” with “some pretty serious issues.” Timm’s father also 
addressed the court and explained that when Timm took medication, he was “fine” and 
asked the court to order Timm to participate in psychiatric treatment after his release. 
 
       The district court adopted the findings of the PSR and imposed a 
below‐guidelines sentence. The judge explained that it had been a long time since he 
had seen a 23‐year‐old with such a high criminal‐history score and even more arrests, 
which the judge described as a reflection of the unmitigated fact that Timm had 
“absolutely no respect” for the law. After considering the need to deter Timm from 
criminal behavior and to protect the public, the court suggested that Timm’s “barebones 
conduct” actually warranted a sentence of “something like 15 years.” The court 
concluded, however, that an “appropriate, fair, just and reasonable sentence . . . after 
considering all of the relevant conduct, [and] the relevant sentencing factors” was 84 
months for brandishing a firearm and 30 months for the armed robbery—at least 54 
months below the guidelines range. As a condition of supervised release, the court 
ordered Timm to participate in a mental health program, undergo psychiatric 
evaluations, and take all prescribed medications. 
         
        Timm appeals his sentence, arguing that the district court erred by not 
addressing his principal argument that his mental health and youth mitigated his prior 
criminal offenses. The government insists that Timm has waived his procedural 
objection because he did not ask the district judge for further explanation of the 
sentence, despite his opportunity to do so. It’s true that a defendant waives a challenge 
to the district court’s consideration of a mitigating argument if, when the court asks, he 
responds that he is satisfied that the court addressed his primary arguments. United 
States v. Garcia‐Segura, 717 F.3d 566, 569 (7th Cir. 2013); United States v. Donelli, 747 F.3d 
936, 940–41 (7th Cir. 2014). But Timm’s response to the court’s catchall question at the 
end of sentencing does not constitute a waiver. In Garcia‐Segura we encouraged 
sentencing courts to ask defense counsel “after imposing [the] sentence but before 
advising the defendant of his right to appeal” if the lawyer was satisfied with the 
court’s explanation of the sentence. Id. at 569 (emphasis added). But at Timm’s 
sentencing the judge asked the lawyers only, “Are there any additional matters that we 
need address?” at the very end of the sentencing hearing after he had imposed the 
sentence and conditions of supervised release and explained Timm’s appellate rights. 
We agree with Timm that a natural understanding of the judge’s question could be that 
No. 14‐2108                                                                              Page 4 
 
he was inquiring about whether there were matters other than sentencing to 
address—“such as B.O.P placement or drug treatment.” The judge’s question does not 
seem to be asking whether any mitigation arguments have been overlooked or 
inadequately addressed. Timm’s lawyer’s response—he requested a specific prison 
placement—did not waive Timm’s right to challenge his sentence. 
 
        Turning to the merits of this appeal, Timm contends that the district court didn’t 
sufficiently respond to his arguments about the effects of his age and mental health on 
his criminal‐history score. He now presents as two distinct arguments what was 
essentially a single argument in the district court—that Timm’s criminal‐history score 
was overstated. A sentencing court must evaluate the factors in 18 U.S.C. § 3553(a), and 
sufficiently explain a sentence to satisfy a reviewing court that it has considered the 
parties’ arguments and exercised discretion. See United States v. Davis, 764 F.3d 690, 694 
(7th Cir. 2014); United States v. Spiller, 732 F.3d 767, 769 (7th Cir. 2013). While the 
sentencing court must address a defendant’s potentially meritorious principal 
mitigating arguments, less explanation is required when the sentence is within or below 
the guidelines range. Davis, 764 F.3d at 694; United States v. Curby, 595 F.3d 794, 796–97 
(7th Cir. 2010). This court will affirm a sentence even where the district court considers 
the arguments implicitly and imprecisely. See United States v. Carrillo‐Esparza, 590 F.3d 
538, 540 (7th Cir. 2010) (finding no error where district court did not explicitly mention 
mitigating argument but implicitly considered and rejected it); United States v. 
Diekemper, 604 F.3d 345, 355 (7th Cir. 2010) (same); United States v. Poetz, 582 F.3d 835, 
839 (7th Cir. 2009) (same). 
         
        The record demonstrates that the sentencing judge considered Timm’s principal 
mitigating argument as it was presented at sentencing: His criminal‐history score was 
overstated because of his youth and mental health at the time he committed prior crimes. 
The judge explicitly considered Timm’s youth aggravating; he stated that he had not 
recently encountered a 23‐year‐old with 14 criminal‐history points, and remarked that 
those points didn’t “begin to address” all of Timm’s other run‐ins with the law. In light 
of his criminal history at that age, the judge concluded that Timm had no respect for the 
law and had to be deterred from further criminal activity. 
         
        The totality of the record also makes clear that the court considered Timm’s 
mental‐health issues as well. The court adopted the detailed findings in the PSR and 
listened to Timm’s lawyer and father discuss his mental‐health history, but concluded 
that Timm’s lack of respect for the law was “unmitigated.” The court dismissed as 
“extreme” his request for a sentence of seven years and one day, and expressly ordered 
No. 14‐2108                                                                           Page 5 
 
Timm to undergo mental‐health treatment after his release. See United States v. Paige, 611 
F.3d 397–398 (7th Cir. 2010) (finding no procedural error where judge ordered 
mental‐health treatment after release, but didn’t “directly state” how mental‐health 
problems factored into sentence). Moreover, in light of the court’s view that Timm’s 
“barebones conduct” warranted a sentence close to 15 years, there can be no explanation 
for the actual 30‐month sentence other than the court’s consideration of Timm’s mental 
health. 
         
        Timm compares his sentencing argument and the district court’s explanation to 
that in United States v. Cunningham, 429 F.3d 673, 678–79 (7th Cir. 2005), where the district 
judge was silent about a non‐frivolous mitigating argument and, unlike here, where 
there was no other indication that the district judge considered the defendant’s 
potentially meritorious argument. But Timm overlooks another significant distinction. 
In Cunningham the lawyer submitted “extensive documentation” of Cunningham’s 
psychiatric history to support the argument that his psychiatric problems made him 
more susceptible to commit the crime for which he was being sentenced, and therefore 
less culpable for that conduct. 429 F.3d at 678–79. In contrast Timm’s lawyer submitted 
no such documentation, nor did he argue that Timm’s mental‐health issues had any 
effect on his culpability for the armed robbery. Instead he asserted only that his criminal 
past should be discounted. 
 
        Finally we note that by appealing Timm bore a risk of receiving a higher sentence 
if the case were remanded. Mental illness sometimes is considered an aggravating rather 
than mitigating factor. See e.g., Donelli, 747 F.3d at 940. We don’t know the specifics of 
Timm’s medical treatment, but according to the PSR he committed the prior offenses 
while taking medication (although his father said he had no problems while medicated). 
He discontinued medication in 2012, the same year he committed the armed robbery. It’s 
possible that with further consideration the district court might reasonably conclude that 
Timm’s mental illness actually weighs in favor of a longer sentence in order to protect 
the public from the dangerous behaviors which result from his uncontrolled conduct. He 
received a bargain when the court imposed a sentence 54 months below the guidelines 
range. 
 
        The district judge sufficiently considered Timm’s argument at sentencing. The 
court explicitly found Timm’s age aggravating rather than mitigating, and it is apparent 
from the transcript of the sentencing, the below‐guidelines sentence, and conditions of 
supervised release, that the judge considered Timm’s mental health as well. 
Accordingly, we AFFIRM the sentence.